Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered March 30, 1990, convicting defendant upon his plea of guilty of two counts of the crime of assault in the second degree.
Defendant’s only contention on appeal is that County Court *906improperly denied his motion to suppress his confession and certain physical evidence because he did not make a knowing, intelligent and voluntary waiver of his Miranda rights. The investigator who interviewed defendant testified that, upon reading defendant the Miranda warnings, defendant specifically stated that he understood each one and then, after being handed the waiver form to read, defendant proceeded to sign it at the bottom. Defendant then willingly answered questions and made a statement. Under such circumstances, and given the fact that the record indicates that defendant appeared to be in full control of his faculties, we find that defendant knowingly and voluntarily waived his Miranda rights (see, People v Sirno, 76 NY2d 967, 968; People v Groves, 157 AD2d 970, 970-971, Iv denied 75 NY2d 919; People v Shields, 125 AD2d 863, 864, Iv denied 69 NY2d 955).
Judgment affirmed. Mahoney, P. J., Casey, Levine, Mercure and Harvey, JJ., concur.